Citation Nr: 1101538	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  08-38 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date prior to October 4, 2002, 
for the grant of service connection for a generalized anxiety 
disorder and depressive disorder, to exclude on the basis of 
clear and unmistakable evidence (CUE). 

2.  Entitlement to an effective date prior to October 4, 2002, 
for the grant of a total disability rating based on individual 
unemployability (TDIU). 

3.  Whether a February 2001 RO rating decision denying a claim of 
entitlement to service connection for depression and 
posttraumatic stress disorder (PTSD), contains clear and 
unmistakable error (CUE). 


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs




WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to April 1990, 
with additional service with the Oregon National Guard indicated 
in the claims file.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.

In August 2010, the Veteran testified at a Board hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of that 
proceeding is of record.

The Veteran additionally was afforded a hearing with RO personnel 
in January 2008.  A transcript of that proceeding is of record.

The Board notes that the Veteran submitted additional evidence at 
the time of his hearing.  This evidence was submitted with a 
waiver of RO adjudication, and therefore can be considered by the 
Board in the first instance at this time.

The issues of entitlement to an earlier effective date for TDIU 
and whether a February 2001 RO rating decision that denied the 
Veteran's claim for entitlement to service connection for 
depression and posttraumatic stress disorder (PTSD), contains 
clear and unmistakable error are REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In a March 2004 rating decision, the RO granted service 
connection for chronic pain syndrome with generalized anxiety and 
a depressive disorder, effective October 4, 2002; the Veteran did 
not appeal the effective date assigned in that decision. 
 
2.  In March 2006, the Veteran submitted a claim which requested 
an earlier effective date for depression.  


CONCLUSION OF LAW

An effective date prior to prior to October 4, 2002, for the 
grant of service connection for a generalized anxiety disorder 
and a depressive disorder is not warranted.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Because the law and not the facts are dispositive in this case, 
the provisions of the Veterans Claims Assistance Act (VCAA) are 
not for application.  More specifically, because the claim is 
being denied as a matter of law, no further development under the 
VCAA or previously existing law is warranted.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); see also Smith v. Gober, 
14 Vet. App. 227 (2000) (VCAA has no effect on appeal limited to 
interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (VCAA not applicable where law, not factual evidence, is 
dispositive).


Analysis

The Veteran has appealed the denial of an effective date earlier 
than October 4, 2002, for the grant of service connection for a 
generalized anxiety disorder and  depressive disorder. 
 
The Veteran submitted a claim of service connection for PTSD, 
depression and anxiety that was received by VA on October 4, 
2002.  The Board notes that the Veteran's claim of service 
connection for an acquired psychiatric disorder was denied in a 
previous final February 2001 rating decision.  In a rating action 
in March 2004, the RO granted service connection for a 
generalized anxiety disorder and a depressive disorder, effective 
October 4, 2002.  The Veteran was informed of the decision and of 
the right to appeal.  However, he did not timely appeal the 
effective date assigned and that decision is final. 
 
In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court stated 
that a claimant can attempt to overcome the finality of a 
decision which assigns an effective date in one of two ways, 
either by a request for revision of those regional office 
decisions based on clear and unmistakable error (CUE), or by a 
claim to reopen based upon new and material evidence.  Because 
the proper effective date for an award based on a claim to reopen 
can be no earlier than the date on which that claim was received, 
38 U.S.C. § 5110(a), only a request for revision premised on CUE 
could result in the assignment of an earlier effective date.  See 
Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) 
('[A]bsent a showing of [clear and unmistakable error, the 
appellant] cannot receive disability payments for a time frame 
earlier than the application date of his claim to reopen, even 
with new evidence supporting an earlier disability date.');  
Flash v. Brown, 8 Vet. App. 332, 340 (1995) ('When a claim to 
reopen is successful and the benefit sought is awarded upon 
readjudication, the effective date is the date of the claim to 
reopen.'); see also Bingham v. Principi, 18 Vet. App. 470, 475 
(2004). 

Based on the above, the Veteran's challenge to the effective date 
for the grant of a generalized anxiety disorder and a depressive 
disorder is barred as a matter of law, except on the basis of 
CUE, which will be addressed in the REMAND portion of this 
decision.  See Rudd, supra (free-standing claim for earlier 
effective dates vitiates the rule of finality); see also Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, the Board should deny the claim on the 
ground of lack of legal merit).

For the above reasons, the claim of entitlement to an earlier 
effective date for the grant of service connection for a 
generalized anxiety disorder and depressive disorder, excluding 
as based on CUE, must be denied.   


ORDER

Entitlement to an effective date prior to October 4, 2002, for 
the grant of service connection for a generalized anxiety 
disorder and a depressive disorder, to exclude on the basis of 
CUE, is denied. 


REMAND

The Board finds that additional development is necessary 
regarding the Veteran's remaining claims.

A December 2008 request for records from a private attorney 
indicates that the Veteran has filed for disability benefits from 
the Social Security Administration.  The Court has long held that 
the duty to assist includes requesting information and records 
from the Social Security Administration which were relied upon in 
any disability determination.  See Hayes v. Brown, 9 Vet. App. 
67, 74 (1996) (VA is required to obtain evidence from the Social 
Security Administration, including decisions by the 
administrative law judge, and give the evidence appropriate 
consideration and weight); see also 38 U.S.C.A. § 5103A(c)(3); 38 
C.F.R. § 3.159(c)(2).  Therefore, the Veteran's records 
determining his Social Security disability benefits must be 
requested in the context of his claim for an earlier effective 
date for TDIU.

Additionally, a review of the record reflects that the Veteran 
filed a notice of disagreement in November 2007 in response to a 
December 2006 rating decision on the issue of whether there was 
CUE in a February 2001 rating action.  The February 2001 denial 
concerned claims service connection for PTSD and depression.  A 
statement of the case has not been issued on this issue.  
Accordingly, the Board is required to remand this issue to the RO 
for the issuance of a statement of the case.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  After the RO has issued the SOC, 
the claim should be returned to the Board only if the Veteran 
perfects the appeal in a timely manner.  See Smallwood v. Brown, 
10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security 
Administration the records pertinent to the 
Veteran's claim for Social Security 
disability benefits, including the medical 
records relied upon concerning that claim.  
Any negative search must be noted in the 
claims file and communicated to the Veteran.  
If it appears that additional attempts to 
obtain such records would be futile, then a 
memorandum of unavailability should be 
drafted and added to the claims folder. 

2.  The RO should undertake all actions 
required by 38 C.F.R. § 19.26, including 
issuance of a Statement of the Case, so that 
the Veteran may have the opportunity to 
complete an appeal on the issue of CUE in a 
February 2001 rating decision (if he so 
desires) by filing a timely substantive appeal.

3.  Thereafter, the claim of entitlement to 
an earlier effective date for TDIU should be 
readjudicated.  If this benefit sought on 
appeal remains denied, the Veteran should be 
issued a supplemental statement of the case 
and given an opportunity to respond before 
the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the Veteran until otherwise notified, 
but the Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


